                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     WAYNE BONNER,                                 CASE NO. 19-cv-03621-YGR
                                   7                  Plaintiff,
                                                                                       ORDER GRANTING VOLUNTARY
                                   8            vs.                                    DISMISSAL WITHOUT PREJUDICE
                                   9     JOHN DOERR, ET AL.,                           Re: Dkt. No. 29
                                  10                  Defendants.

                                  11         Based upon the Notice of Voluntary Dismissal Without Prejudice filed by plaintiff Wayne

                                  12   Bonner on October 18, 2019 (Dkt. No. 29), the instant action is DISMISSED WITHOUT PREJUDICE.
Northern District of California
 United States District Court




                                  13         IT IS SO ORDERED.

                                  14   Dated: October 22, 2019
                                                                                           YVONNE GONZALEZ ROGERS
                                  15                                                  UNITED STATES DISTRICT COURT JUDGE
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
